 

Exhibit 10.1

 



Release Agreement

 

THIS RELEASE AGREEMENT (the “Release Agreement”) is made and entered into this
22nd day of February, 2018 (the “Effective Date”), by and among the Florida
Department of Economic Opportunity (“DEO”), Palm Coast Data LLC (“Palm Coast”)
and AMREP Corporation (the “Guarantor”). DEO, Palm Coast and the Guarantor are
sometimes referred to collectively herein as the “Parties” and, each, as a
“Party.”

 

Recitals

 

WHEREAS, Palm Coast and DEO are parties to a Settlement Agreement and Mutual
General Release, dated May 4, 2017 (the “Settlement Agreement”);

 

WHEREAS, the Guarantor and DEO are parties to a Guaranty Agreement, dated May 4,
2017 (the “Guaranty Agreement”); and

 

WHEREAS, Palm Coast desires to satisfy in full its obligations under the
Settlement Agreement and DEO has agreed to accept the payment to be made by Palm
Coast under this Release Agreement in satisfaction in full of Palm Coast’s
obligations under the Settlement Agreement and the Guarantor’s obligations under
the Guaranty Agreement.

 

Agreement

 

NOW, THEREFORE, the Parties, for and in consideration of the covenants,
promises, undertakings and releases stated herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, hereby consent and agree as follows:

 

1.Prepayment Amount. Palm Coast shall pay to DEO nine hundred fifty-six thousand
one hundred ninety-two dollars and 31/100 ($956,192.31) (“Prepayment Amount”)
within fifteen (15) calendar days after the Effective Date.

 

2.Electronic Funds Transfer. Palm Coast shall follow DEO’s previously provided
instructions for a wire transfer of the funds from Palm Coast’s or its
affiliate’s financial institutions to DEO’s financial institution in order to
facilitate the Electronic Funds Transfer (“EFT”) between Palm Coast Data and
DEO.

 

3.Release and Covenant Not to Sue. Upon receipt by DEO of the Prepayment Amount,
the Parties shall and do forever mutually release and discharge each other and
covenant not to sue or bring any other legal or administrative action or claim
against each other, or their past and current officers, directors, managers,
members, employees, representatives, stockholders, affiliates, parents,
subsidiaries, partners, agents, servants, insurers, sureties, predecessors,
successors and assigns, receivers, executors, administrators, and beneficiaries,
and any and all entities in which Palm Coast has had an interest, directly or
indirectly, from and concerning any and all liabilities, rights, claims,
demands, damages, debts, causes of action, agreements, warranties,
controversies, promises, judgments, obligations or controversies of every kind
and description, in law or equity, whether arising in law or equity or by
statute, by regulation, or otherwise, and regardless of the legal theory,
whether known or unknown, suspected or unsuspected, unanticipated as well as
anticipated and that now exist or may hereafter accrue based on matters now
unknown as well as known under, related to, arising from, or in any way
connected with the Funding Agreement (as defined in the Settlement Agreement),
the Guaranty Agreement or Sections 1 through 5 of the Settlement Agreement. It
is understood and agreed by all Parties that the release in this Section 3 is a
general release of the Parties, and it is to be construed in the broadest
possible manner consistent with applicable law.

 



Page 1 of 6

 

 

Each Party represents and warrants that it is the exclusive owner of the claims
such Party is releasing in the prior paragraph and that, as of the Effective
Date, such Party has not assigned, sold, transferred or otherwise conveyed those
claims to any other person. Each Party represents and warrants that they have
not filed with any court, tribunal or alternative dispute resolution
organization any claim, demand, action, joinder or cause of action against any
other Party or their past and current officers, directors, managers, members,
employees, representatives, stockholders, affiliates, parents, subsidiaries,
partners, agents, servants, insurers, sureties, predecessors, successors and
assigns, receivers, executors, administrators, and beneficiaries, or any and all
entities in which Palm Coast has had an interest, directly or indirectly under,
related to, arising from, or in any way connected with the Funding Agreement (as
defined in the Settlement Agreement), the Guaranty Agreement or Sections 1
through 5 of the Settlement Agreement.

 

4.Termination of Further Obligations. Upon receipt by DEO of the Prepayment
Amount, Sections 1 through 5 of the Settlement Agreement shall be deemed
terminated, void and of no further force and effect, and none of the Parties or
any other person shall have any further liabilities or obligations under
Sections 1 through 5 of the Settlement Agreement whatsoever. Upon receipt by DEO
of the Prepayment Amount, the Guaranty Agreement shall be deemed terminated,
void and of no further force and effect, and none of the Parties or any other
person shall have any further liabilities or obligations under the Guaranty
Agreement whatsoever.

 

5.Authority. The Parties represent and warrant that they have all necessary and
appropriate authority to enter into and execute this Release Agreement and be
legally bound thereby. Each person signing this Release Agreement in a
representative capacity represents and warrants that he/she has the full and
complete authority to execute this Release Agreement on behalf of his/her
principal or employer, and that upon execution the Release Agreement shall be
binding upon his/her principal or employer.

 

6.Attorneys’ Fees, Costs, and Expenses. All fees, costs, and expenses incurred
by the Parties in negotiating and entering into this Release Agreement, shall be
paid by the Parties incurring them, including, but not limited to, legal fees
and costs. In the event of a dispute arising under this Release Agreement,
whether or not a lawsuit or other proceeding is filed, the prevailing party
shall be entitled to recover its reasonable attorneys’ fees and costs, including
attorneys’ fees and costs incurred in litigating entitlement to attorneys’ fees
and costs, as well as in determining or quantifying the amount of recoverable
attorneys’ fees and costs. The reasonable costs to which the prevailing party is
entitled shall include costs that are taxable under any applicable statute,
rule, or guideline, as well as non-taxable costs, including, but not limited to,
costs of investigation, copying costs, electronic discovery costs, telephone
charges, mailing and delivery charges, information technology support charges,
consultant and expert witness fees, travel expenses, court reporter fees, and
mediator fees, regardless of whether such costs are otherwise taxable.

 



Page 2 of 6

 

 

7.Acknowledgments. Each of the Parties declares that it has read and understands
the terms of this Release Agreement, that it has had the opportunity to be
represented by counsel in the negotiation, execution, and delivery of this
Release Agreement, and that it executes this Release Agreement voluntarily. Each
of the Parties participated in the drafting of this Release Agreement. In the
event of any ambiguity, the Parties agree that it shall not be construed against
either of them.

 

8.Warranties. Except as expressly set forth in this Release Agreement, the
Parties have not made and make no other representations, warranties, statements,
promises, or agreements to each other.

 

9.References. As used in this Release Agreement, the use of the pronoun “it”
shall be deemed to include, where applicable, masculine, feminine, singular or
plural, individuals, government entities, partnerships, or corporations. As used
in this Release Agreement, “person” shall mean any natural person, government
entity, corporation, partnership, limited partnership, trust, estate, or other
entity, and the term “affiliate” shall mean any partnership, joint venture,
corporation, or other entity in which such person has an interest, or which
controls, is controlled by, or is under common control with such person.

 

10.Non-prejudice and Construction of Agreement. This Release Agreement is the
product of informed negotiations that involves compromises of the Parties’
previously stated legal positions. Accordingly, this Release Agreement does not
reflect the Parties’ views as to their rights and obligations with respect to
matters or entities outside the scope of this Release Agreement. This Release
Agreement is without prejudice to positions taken by DEO, Palm Coast or the
Guarantor with regard to those not within the scope of this Release Agreement.

 

11.Captions and Headings. The captions and headings, to the extent used in this
Release Agreement, are for reference purposes only and shall not be taken into
account in construing or interpreting this Release Agreement.

 

12.Invalid Provisions. If any provision of this Release Agreement is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Release Agreement, such provision(s) shall be fully severable
and the invalidity, illegality, or unenforceability shall not affect any other
provision of this Release Agreement.

 

13.Counterparts. This Release Agreement may be executed in counterparts, each of
which shall be deemed an original instrument, but all of which together shall
constitute one and the same instrument. A signed copy of this Release Agreement
delivered by facsimile, e-mail or other means of electronic transmission (to
which a signed PDF copy is attached) shall be deemed to have the same legal
effect as delivery of an original signed copy of this Release Agreement. Any
Party may copy this completed Release Agreement for electronic storage in a
non-editable format, at which time the paper form of this Release Agreement may
be destroyed. Each Party agrees that following the electronic storage of this
Release Agreement, any hardcopy printout of that electronically stored
information will constitute an original of this Release Agreement.

 



Page 3 of 6

 

 

14.Applicable Law and Jurisdiction. The laws of the State of Florida shall
govern the construction, enforcement and interpretation of this Release
Agreement, regardless of and without reference to whether any applicable
conflicts of laws principles may point to the application of the laws of another
jurisdiction. The Parties hereby agree that the exclusive personal jurisdiction
and venue to resolve any and all disputes between them arising out of or
relating to this Release Agreement shall be in the state courts of the State of
Florida in the County of Leon. With respect to any and all disputes between them
arising out of or relating to this Release Agreement, the Parties expressly (a)
consent to the exclusive personal jurisdiction and venue in any state court
located in Leon County, Florida and (b) waive any defense of forum non
conveniens, lack of personal jurisdiction, or like defense. IN ANY LEGAL OR
EQUITABLE ACTION BETWEEN THE PARTIES ARISING FROM THIS RELEASE AGREEMENT, THE
PARTIES HEREBY EXPRESSLY WAIVE TRIAL BY JURY TO THE FULLEST EXTENT PERMITTED BY
LAW.

 

15.Entire Agreement and Successors and Assigns. This Release Agreement is a
fully integrated agreement which sets forth the entire agreement and
understanding of the Parties concerning the subject matter of this Release
Agreement. This Release Agreement shall be binding upon the successors and
assigns of the Parties and may not be waived, rescinded, canceled, terminated,
supplemented, amended, or modified in any manner without the prior written
consent of each of DEO, Palm Coast and the Guarantor.

 

16.No Third Party Beneficiaries. This Release Agreement is for the sole benefit
of the Parties and their permitted successors and assigns and nothing herein
expressed or implied shall give or be construed to give any person, other than
the Parties and such permitted successors and assigns (and as provided in the
following sentence), any legal or equitable rights hereunder. Notwithstanding
the foregoing, the Parties hereby designate each of their past and current
officers, directors, managers, members, employees, representatives,
stockholders, affiliates, parents, subsidiaries, partners, agents, servants,
insurers, sureties, predecessors, successors and assigns, receivers, executors,
administrators, and beneficiaries, and any and all entities in which Palm Coast
has had an interest, directly or indirectly, as third-party beneficiaries of
Section 3 having the right to enforce this Release Agreement.

 

17.Time is of the essence. The Parties agree and acknowledge that time is of the
essence with regard to payments required hereunder.

 

18.No modification unless in writing. No modification of this Release Agreement
shall be valid unless in writing and agreed upon by all Parties.

 

19.Disclosure of This Agreement. The Parties agree and acknowledge that DEO may
be required to disclose this Release Agreement pursuant to a request made under
chapter 119 of the Florida Statutes. The Parties agree and acknowledge that
Guarantor may disclose this Release Agreement as it deems necessary under
applicable law or the rules of any stock exchange or market on which its
securities are traded.

 



Page 4 of 6

 

 

20.Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given: (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); or (c) on the third day after the date mailed, by
certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective Parties at the address set forth
below (or to such other address that may be designated by a Party from time to
time in accordance with this paragraph):

 

If to DEO:

Office of the General Counsel

107 E. Madison Street, MSC 110

Tallahassee, Florida 32399-4128

Attention: General Counsel

If to PCD:

11 Commerce Boulevard

Palm Coast, Florida 32164

Attn: President

 

With a required copy to:

AMREP Corporation

620 West Germantown Pike, Suite 175

Plymouth Meeting, Pennsylvania 19462

Attention: President

If to Guarantor:

620 West Germantown Pike, Suite 175

Plymouth Meeting, Pennsylvania 19462

Attention: President

  

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



 

[SIGNATURE PAGE TO FOLLOW]


 



Page 5 of 6

 

 

IN WITNESS WHEREOF, the Parties have caused this Release Agreement to be duly
executed by each of their duly authorized representative(s) on the dates
hereinafter subscribed.

 



Date: February 22, 2018 PALM COAST DATA LLC         By: /s/ Christopher V.
Vitale   Title: Vice President   Print Name: Christopher V. Vitale            
Date: February 22, 2018 AMREP CORPORATION         By: /s/ Christopher V. Vitale
  Title: President and Chief Executive Officer   Print Name: Christopher V.
Vitale             Date: February 27, 2018 FLORIDA DEPARTMENT OF ECONOMIC
OPPORTUNITY         By: /s/ Chris Peary   Title:Chief of Staff   Print Name :
Chris Peary

  



Page 6 of 6

